DETAILED ACTION

This action is in response to the application filed on 6/8/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 8, 10, 14, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding claim 3 lines 1-2, it’s not clear as to what the output current or the falling part is larger than, based on the limitations “the output current is larger” and “the falling part is larger”. It appears that some language may be missing from claim 3. 	Regarding claim 5 line 1, it’s not clear as to what is meant by the limitation “a switch, coupled among the first current source the second current source and the capacitor”. 	 	In lines 3-4, it’s not clear as to which element is being controlled by the PWM signal based on the limitations “a switch…configured to selectively switch the first current source to charge the capacitor or the second current source to discharge the capacitor controlled by the PWM signal”. 	Regarding claim 8 line 2, it’s not clear as to what the value “K” is. If “K” is zero, that means the current signal would also be zero, based on the limitation “…the current signal is K times the sensing signal”. 	 	In line 3, it’s not clear as to what is meant by the limitation “K is a magnification”. It appears that some language may be missing from claim 8.  	Regarding claim 10 lines 1-2, it’s not clear as to what the value “K” is. 	  	 	In line 2, it’s not clear as to what is meant by the limitation “K is a magnification”. It appears that some language may be missing from claim 10.  	Regarding claim 14 lines 1-2, it’s not clear as to what the output current or the falling part is larger than, based on the limitations “the output current is larger” and “the falling part is larger”. It appears that some language may be missing from claim 14. 	Regarding claim 17 line 2, it’s not clear as to what the value “K” is. If “K” is zero, that means the current signal would also be zero, based on the limitation “…the current signal is K times the sensing signal”. 	 	In line 3, it’s not clear as to what is meant by the limitation “K is a magnification”. It appears that some language may be missing from claim 17.  	Regarding claim 19 line 2, it’s not clear as to what the value “K” is. 	  	 	Further in line 2, it’s not clear as to what is meant by the limitation “K is a magnification”. It appears that some language may be missing from claim 19. 
Allowable Subject Matter
Claims 1-2, 4, 6-7, 9, 11-13, 15-16, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose a control circuit of a power converter, the control circuit being coupled to an output stage and configured to control the output stage to convert an input voltage into an output voltage and generate an output current, and the control circuit comprising: a ripple generation circuit, configured to generate a ripple signal according to the input voltage, the output voltage and the output current; a synthesis circuit, coupled to the ripple generation circuit and configured to receive the ripple signal and a first feedback signal to provide a second feedback signal, wherein the first feedback signal is related to the output voltage…wherein a slope of the ripple signal changes with the output current, in combination with all the limitations set forth in claim 1. 	Regarding claim 12, the prior art fails to teach or disclose a control method of a power converter, the power converter being coupled to an output stage and controlling the output stage to convert an input voltage into an output voltage and generate an output current, the control method comprising steps of:(a) generating a ripple signal according to the input voltage, the output voltage and the output current; (b) receiving the ripple signal and a first feedback signal to provide a second feedback signal, wherein the first feedback signal is related to the output voltage…wherein a slope of the ripple signal changes with the output current, in combination with all the limitations set forth in claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 3, 5, 8, 10, 14, 17, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Walters et al. (US Patent 6791306) discloses a synthetic ripple generator. 	Chen et al. (US Patent 8446135) discloses a control circuit and method for a ripple regulator system. 	Nishida et al. (US Patent 8766615) discloses a dc/dc converter control circuit and dc/dc converter including the same. 	Nakashima (US Patent 9030177) discloses a switched-mode power supply having a ripple control method. 	Maclean et al. (US Patent 9201438) discloses a buck dc/dc converter with ripple generation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838